*568Judgment, Supreme Court, New York County (Walter B. Tolub, J.), entered March 24, 2009, which granted the motion by respondents (collectively DOE) to dismiss the petition challenging the termination of his employment as a school principal, unanimously affirmed, without costs. Judgment, same court and Justice, entered November 27, 2009, which, granted petitioner’s motion for renewal and reargument, and, upon renewal and reargument, adhered to its prior determination, unanimously affirmed, without costs.
Petitioner failed to demonstrate that he acquired tenure by estoppel. The record establishes that he did not perform the duties of a principal with DOE’s knowledge or consent beyond the expiration of his probationary term (Matter of Gould v Board of Educ. of Sewanhaka Cent. High School Dist., 81 NY2d 446, 451 [1993]). On the contrary prior to the expiration of the probationary period DOE notified petitioner that he would not be given tenure. Petitioner and DOE then negotiated a resignation agreement, which petitioner signed. Petitioner then attempted to revoke his consent to the resignation agreement later that same day.
Finally, petitioner has utterly failed to sustain his burden of showing that DOE acted in bad faith when it terminated his status as principal, as he provides no support for his claims (see Matter of Che Lin Tsao v Kelly, 28 AD3d 320 [2006]; Matter of Thomas v Abate, 213 AD2d 251, 251-252 [1995]).
We have considered the parties’ remaining arguments and find them without merit. Concur—Mazzarelli, J.P., Friedman, Catterson and Manzanet-Daniels, JJ. [Prior Case History: 23 Misc 3d 1103(A), 2009 NY Slip Op 50563(U).]